          Case 1:10-cv-05645-JMF Document 144 Filed 08/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA ex rel. JOHN A.                               :
WOOD, et al.,                                                          :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   10-CV-5645 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
ALLERGAN, INC.,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On July 31, 2020, Plaintiff-Relator moved to unseal the Court’s Orders granting the
Government’s seal-extension requests in this case. See ECF No. 141. On August 3, 2020, the
Court granted Plaintiff-Relator’s motion. See ECF No. 143. The Court’s Orders, which were
issued before this case was reassigned to the undersigned, are in the possession of the Sealed
Records Department and cannot be reviewed by the Court, especially while the Court and its
staff are working remotely. Accordingly, no later than August 12, 2020, the parties shall file a
letter indicating which of the below sealed envelopes, accompanied by descriptions appearing on
the sealed envelopes, should remain sealed:

    1. Envelope No. 4: “Memorandum in support of m.s. ex parte application to partially lift
       seal; U.S. ex parte application to partially lift seal.” Seal ordered on May 21, 2010.

    2. Envelope No. 5: “Motion for pro hac vice admission of Scot Simmer; Motion for pro hac
       vice admission of Thomas Poulin; Sealing Order and disk with documents.” Seal ordered
       on July 21, 2010.

    3. Envelope No. 6: “No contents listed.” Seal ordered on February 18, 2011.

    4. Envelope No. 7: “Unopposed motion to amend first amended complaint; memorandum of
       law in support; order of sealing.” Seal ordered on July 21, 2010.

    5. Envelope No. 8: “Letter from AUSAs Oestericher, Martin & Fogelman, dated September
       24, 2010.” Seal ordered on September 24, 2010.

    6. Envelope No. 9: “Ex parte status report and statement in support of proposed order.
       Order signed September 27, 2010.” Seal ordered on September 24, 2010.

    7. Envelope No. 10: “Original letter from AUSA Fogelman dated March 24, 2011 and
        Case 1:10-cv-05645-JMF Document 144 Filed 08/06/20 Page 2 of 2




      signed order dated March 29, 2011; ex parte status report and statement in support of
      entry of proposed order dated March 24, 2011 from AUSA Fogelman.” Seal ordered on
      March 29, 2011.

   8. Envelope No. 11: “1. Letter to Judge Cederbaum; 2. Ex parte status report & statement in
      support of proposed order; 3. Order.” Seal ordered on March 1, 2012.

   9. Envelope No. 12: “Letter from AUSA Fogelman dated March 26, 2012; ex parte status
      report from AUSA Fogelman dated March 26, 2012; order under seal signed April 17,
      2012.” Seal ordered on April 17, 2012.

   10. Envelope No. 13: “Letter dated September 6, 2012 from Blank Rome; Original stipulation
       and order of substitution of counsel signed September 10, 2012; copy of sealing order and
       affidavit signed by Judge Daniels on July 21, 2010.” Seal ordered on September 9, 2012.

   11. Envelope No. 14: “Letter from AUSA Wendel dated September 26, 2012; ex parte status
       report; Order dated October 1, 2012.” Seal ordered on October 1, 2012.

   12. Envelope No. 15: “1. Letter to Judge Cedarbaum; 2. Ex parte status report and statement
       in support of entry of proposed order; 3. Order.” Seal ordered on September 27, 2013.

   13. Envelope No. 16: “1. Letter to Judge Cedarbaum dated March 25, 2013; 2. Ex parte status
       report; 3. Order signed by Judge Cedarbaum on April 25, 2013.” Seal ordered on April
       25, 2013.

   14. Envelope No. 18: “1. Letter from AUSA Fogelman dated March 26, 2014; 2. Ex parte
       status report; 3. Order dated April 3, 2014.” Seal ordered on April 3, 2014.

   15. Envelope No. 19: “1. Order signed by Judge Cedarbaum on September 30, 2014; 2. Letter
       from AUSA Fogelman dated September 25, 2014; 3. Ex parte status report dated
       September 26, 2014.” Seal ordered on September 30, 2014.

   16. Envelope No. 20: “Ex parte status report; Order.” Seal ordered on April 15, 2015.

   17. Envelope No. 21: “Ex parte status report; Order.” Seal ordered on September 30, 2015.

   18. Envelope No. 22: “Order; ex parte status report.” Seal ordered on January 26, 2016.



      SO ORDERED.

Dated: August 6, 2020                             __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge

                                              2
